          Case 4:15-cv-04539-JST Document 82 Filed 10/22/19 Page 1 of 3




 1   WILLIAM McGRANE [057761]
 2
     McGRANE PC
     Four Embarcadero Center, Suite 1400
 3   San Francisco, CA 94111
     Telephone: (415) 292-4807
 4   Email: william.mcgrane@mcgranepc.com
 5   MICHAEL J. HASSEN [124823]
 6   REALLAW, APC
     1981 N. BROADWAY, SUITE 280
 7   WALNUT CREEK, CA 94596
     Telephone: (925) 359-7500
 8   Email: mjhassen@reallaw.com
 9   Attorneys for Plaintiff Robert White, an individual,
     and all others similarly situated
10
                           UNITED STATES DISTRICT COURT
11
                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
12
                                 SAN FRANCISCO DIVISION
13

14   ROBERT WHITE, an individual, and all                Case No.: 4:15-cv-04539-JST
     others similarly situated,
15                                                       NOTICE OF VOLUNTARY
                          Plaintiffs,                    DISMISSAL PURSUANT TO FRCP
16   v.                                                  41(a)(1)(A)(i)

17
     SQUARE, INC., a Delaware corporation,
18                   Defendant.

19

20

21

22

23


                        Notice of Voluntary Dismissal Pursuant to FRCP 41(a)(1)(A)(i)
                          White et al. v. Square, Inc., Case No. 4:15-cv-04539-JST
            Case 4:15-cv-04539-JST Document 82 Filed 10/22/19 Page 2 of 3




 1          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff

 2   Robert White and his counsel hereby give notice that the above-entitled

 3   action is voluntarily dismissed, without prejudice, against Defendant Square,

 4   Inc.

 5   Dated: October 22, 2019                    McGRANE PC
                                                REALLAW, APC
 6
                                                By: /s/ William McGrane
 7                                                     William McGrane
                                                Attorneys for Plaintiff Robert White, an
 8                                              individual, and all others similarly situated
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

                                                  1
                      Notice of Voluntary Dismissal Pursuant to FRCP 41(a)(1)(A)
                      (i) White et al. v. Square, Inc., Case No. 4:15-cv-04539-JST
        Case 4:15-cv-04539-JST Document 82 Filed 10/22/19 Page 3 of 3




                           CERTIFICATE OF SERVICE
      I hereby certify that I electronically filed the following documents with the
Clerk of the Court for the United States District Court for the Northern District of
California by using the CM/ECF system on October 22, 2019.

              •   NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO
                  FRCP 41(a)(1)(A)(i)
      I certify that all participants in the case are registered CM/ECF users and
that service will be accomplished by the CM/ECF system.
      I declare under penalty of perjury that the forgoing is true and correct, and
that this declaration was executed on October 22, 2019, at San Francisco,
California.



                                           /s/ Winni Yan
Dated: October 22, 2019                    Winni Yan




                                                 1

                                       Certificate of Service
                     Robert White v. Square, Inc., Case No.: 4:15-cv-04539-JST
